CCA 20100312. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, we note that Appellant raises for the first time on appeal an issue that was not presented to the lower court that requires factfinding. In accordance with C.A.A.F. R. 30A, it is appropriate for the Court of Criminal Appeals to consider this issue initially. Accordingly, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE CONVENING AUTHORITY FAILED TO COMPLY WITH A MATERIAL TERM OF THE PRETRIAL AGREEMENT BY FAILING TO WAIVE AUTOMATIC FORFEITURES.
The decision of the United States Army Court of Criminal Appeals is set aside, and the case is returned to the Judge Advocate General for remand to the Court of *212Criminal Appeals for further review under Article 66, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 866 (2006). Thereafter, Article 67, UCMJ, will apply. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]